Citation Nr: 1454005	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  10-41 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to May 28, 2014, and in excess of 20 percent from May 28, 2014, for a thoracolumbar spine disability. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel



INTRODUCTION

The Veteran had active service from July 2005 to February 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010 and January 2014 rating decisions by the Winston-Salem, North Carolina Department of Veterans Affairs Regional Office (RO).  


FINDINGS OF FACT

1.  Prior to December 31, 2013, the Veteran's low back disability was manifested by flexion limited to, at worst, 75 degrees, and pain on motion.

2.  From December 31, 2013, the Veteran's low back disability was manifested by flexion limited to, at worst, 50 degrees, and pain on motion; without evidence of ankylosis.  

3.  The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a low back disability, prior to December 31, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2014).

2.  The criteria for a rating of 20 percent, but no higher, from December 31, 2013, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2014).

3. The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claims.  The record shows that the Veteran received notification in December 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The December 2009 notification also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claims. 

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's service medical records are of record.  Post-service VA treatment notes have been obtained.  The Veteran has been provided VA examinations.  Therefore, remand for additional VA examination is not necessary and there is no bar to proceeding with a final decision in this case.

Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.   

Low Back Disability

The Veteran contends that he is entitled to higher ratings than those currently assigned for his low back disability.  Specifically, in the October 2010 substantive appeal, the Veteran asserted that the December 2009 VA examiner inaccurately reported his symptoms and that at that time, he had symptoms of muscle spasm and radiating pain up into his bilateral upper extremities.  Notably, there is no medical evidence recording that the Veteran has complained of pain that radiated into either his upper or lower extremities.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2014).

When rating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45 (2014).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2014).  Intervertebral disc syndrome is rated under the general formula for rating diseases and injuries of the spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).   

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

At a December 2009 VA examination, the Veteran reported that he had low central non-radiating back pain since a 2006 fall.  He reported that the pain waxed and waned, with several significant flare-ups.  He reported that he had used a variety of analgesics and anti-inflammatories, but most recently was using Piroxicam and Tramadol, which were somewhat helpful.  He reported that he believed he had trouble with vigorous exercise, like long running, marching, or walking.  On physical examination, it was noted that the Veteran's posture and gait were normal.  He was easily able to go to and from lying positions during examination and was in no apparent distress.  There was no evidence of lordosis, kyphosis, or scoliosis.  There was no tenderness on any aspect of the posterior spine from sacrum to the cervical area.  Straight leg raises were negative and there was no motor or sensory loss in either lower extremity.  The examiner noted that a November 2009 X-ray showed early degenerative disc disease (DDD) at L2-3, T12-L1, and L5-S1.  Range of motion measurements were flexion to 75 degrees, with pain; extension to 30 degrees, with pain; bilateral lateral flexion to 30 degrees, with pain; bilateral rotation to 30 degrees, with pain.  There was no additional limitation of motion with repetitive testing.  The examiner assigned a diagnosis of DDD of the thoracolumbar spine.  

At a December 2013 VA examination, the Veteran reported that he had low back pain that was increased by exertion.  He reported that his pain ranged from a 4 to a 10 on a scale of 10 throughout the year of 2013.  When asked to describe his pain during flare-ups, the Veteran reported that he had increased pain without additional functional loss.  On examination, range of motion measurements were flexion to 65 degrees, with pain at 60 degrees; extension to 20 degrees, with pain at 15 degrees; bilateral lateral flexion to 20 degrees, with pain at 15 degrees; bilateral rotation to 20 degrees, with pain at 15 degrees.  There was no additional limitation of motion with repetitive testing, nor did repetitive testing result in any evidence of additional functional loss or impairment.  There was no localized tenderness or pain to palpation and no muscle spasm of the thoracolumbar spine resulting in abnormal gait or spinal contour.  There was no guarding of movement and the Veteran had normal muscle strength.  There was no muscle atrophy and reflex and sensory examinations were normal.  Straight leg raise testing was negative and the Veteran had no radicular pain or other signs and symptoms due to radiculopathy.  It was noted that the Veteran had a diagnosis of IVDS, but there was no evidence of incapacitating episodes within the previous 12 months.  March 2013 X-ray revealed mild degenerative changes of the lumbar spine.  The examiner noted that the Veteran's service-connected low back disability did not impact the Veteran's ability to work.

At a May 2014 VA examination, the Veteran reported that his back pain was progressing and he used muscle relaxers and therapy as treatment.  He reported his pain was sharp, aching, constant, and a 6 on a scale of 10 in severity.  He reported it was worse with repetitive lifting, prolonged walking and better with Motrin taken as needed.  He reported that when he had flare-ups of pain he had to sit or lie down and take Motrin.  On examination, range of motion measurements were flexion to 55 degrees, with pain at 50 degrees; extension to 10 degrees, with pain at 5 degrees; right lateral flexion to 20 degrees, with pain at 15 degrees; left lateral flexion to 25 degrees, with pain at 20 degrees; bilateral rotation to 25 degrees, with pain at 20 degrees.  There was no additional limitation of motion on repetitive testing.  However it was noted that the Veteran had less movement than normal and pain on motion on repetitive testing.  There was no localized tenderness or pain to palpation and no muscle spasm of the thoracolumbar spine resulting in abnormal gait or spinal contour.  There was no guarding of movement and the Veteran had normal muscle strength.  There was no muscle atrophy and reflex and sensory examinations were normal.  Straight leg raise testing was negative and the Veteran had no radicular pain or other signs and symptoms due to radiculopathy.  There was no evidence of ankylosis of the spine or IVDS of the thoracolumbar spine.  The examiner noted that the Veteran was employed part-time at Target and that his service-connected low back disability could impact his ability to work only in that it caused limitations in repetitive lifting and prolonged standing/walking.  

A review of the record shows that the Veteran receives periodic treatment at the VA Medical Center for complaints of back pain.  Notably, a September 2010 treatment record shows that the Veteran specifically denied any symptoms of paresthesias or radiculopathy into his bilateral lower extremities.  The remainder of the records contain no range of motion measurements and there is no indication that the Veteran reported symptoms more severe than those identified at the VA examinations.  

Also of record is a July 2010 private magnetic resonance imaging scan (MRI) of the lumbar spine.  Findings at that time revealed stable mild DDD with miniscule disc bulge at L2-3, without spinal canal stenosis or neural compressive changes, when compared to a February 2008 MRI.  

The Board finds that prior to December 31, 2013, the Veteran is not entitled to an initial rating in excess of 10 percent for a low back disability.  Prior to December 31, 2013, the evidence of record does not show that the Veteran had forward flexion that was limited to 60 degrees or less; that he had combined thoracolumbar spine range of motion limited to 120 degrees or less; or that there were muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In fact, prior to December 31, 2013, the Veteran's forward flexion was limited to, at worst, 75 degrees and that measurement takes into account additional limitation due to pain following repetition.  Additionally, even considering the Veteran's reports of muscle spasms, there is no objective evidence that any spasms result in abnormal curvature of the spine and while the Veteran reported that he experienced painful flare-ups, there is no indication that the Veteran experienced functional impairment in excess of that reported in the December 2009 VA examination report during a painful flare-up.  Ankylosis was not shown.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014). 

The Board finds that the Veteran is entitled to a 20 percent rating for the low back disability as of December 31, 2013, the date of the VA examination showing the Veteran's functional forward flexion was limited to 60 degrees.  The Board notes that at the December 2013 VA examination, the Veteran was shown to have flexion limited to 60 degrees by pain, which warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014). 

Consideration has been given to assigning the Veteran a higher rating beginning December 31, 2013.  However, the Board finds that there is no evidence of record indicating that that Veteran's forward flexion has been limited to 30 degrees or that he has favorable ankylosis of the entire thoracolumbar spine.  Therefore, a disability rating in excess of 20 percent is not warranted for that period.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

Consideration has been given to assigning a rating under Diagnostic Code 5243, for degenerative disc disease based on incapacitating episodes rather than limitation of motion for either period on appeal.  The Board notes that the record shows that the Veteran has inconsistently been noted to have a diagnosis of IVDS.  However, there is no indication from the medical evidence of record, nor has the Veteran ever reported, that he had any incapacitating episodes as a result of the low back disability.  Therefore, the Board finds that the Veteran is properly rated based on pain and limitation of motion and a rating based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a (2014).

Additionally, the Board notes that the Veteran's reported pain on motion was accounted for by the VA examiners when determining the Veteran's range of motion and current disability ratings have been granted based on that reported limitation of motion.  There is no other evidence showing that the Veteran has more limitation of motion than that found at his VA examinations and those examinations considered additional limitation due to pain.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 10 percent prior to December 31, 2013, or a disability rating in excess of 20 percent beginning December 31, 2013, for the functional impairment of the Veteran's thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

Accordingly, the Board finds that the evidence supports the assignment of a 20 percent rating as of December 31, 2013, but not earlier.  The preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2012).  

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the Veteran's low back disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  In addition, the evidence does not show frequent hospitalization beyond that envisioned by the currently assigned rating.  The Board notes that the Veteran has reported that his low back disability interferes with his ability to work.  However, there is no objective finding of marked interference with employment due solely to the low back disability.  The issue of entitlement to a TDIU based on the combination of service-connected disabilities is addressed below.  Therefore, the Board has determined that referral of this case for extra-schedular rating consideration is not warranted.

TDIU

The Veteran asserts that he is unable to obtain and maintain gainful employment as a result of service-connected disabilities.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2014).  

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2014).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2014).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).

Service connection is currently in effect for posttraumatic stress disorder, rated 50 percent; traumatic brain injury, rated 40 percent; migraine post-traumatic, rated 30 percent; degenerative joint disease of the thoracolumbar spine, rated 20 percent; dizziness, rated 10 percent; and tinnitus, rated 10 percent.  The Veteran's combined rating for service-connected disabilities is 90 percent.  Therefore, the Veteran meets the schedular criteria for consideration for a TDIU.  38 C.F.R. § 4.16(a) (2014).  The remaining question is whether the Veteran's service-connected disabilities make him unable to secure or follow a substantially gainful occupation.

The evidence of record shows that the Veteran is currently employed part-time at Target and that he has reported in a May 2014 mental health examination that he is a full-time student.  The Board acknowledges that the Veteran has reported that his service-connected low back disability interferes with his ability to work in that he has trouble with repetitive lifting and prolonged standing and walking.  However, even with these restrictions, there is no indication that the Veteran would be precluded from maintaining any employment, as is evidenced from his current part-time job and full-time student status.  Further, upon review of the medical evidence of record, which includes various VA examinations for the Veteran's service-connected disabilities, the VA examiners consistently note that the Veteran's service-connected disabilities do not preclude him for working, which the Board finds significant.

Additionally, the Board notes that the Veteran's representative has argued that the Veteran's part-time employment falls into the category of marginal employment and as thus entitles the Veteran to a TDIU.  While the regulations do not define substantially gainful employment, substantially gainful employment has been found to be as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income.  Faust v. West, 13 Vet. App. 342 (2000).  Here, there is no evidence or allegation that the Veteran's part-time employment results in an annual income that is lower than the poverty threshold for one person.  Further, the medical evidence indicates that while the Veteran's service-connected disabilities may somewhat restrict his ability to perform some tasks, they do not prevent him from working entirely.  Additionally, the evidence suggests that the Veteran is only employed part-time because he is currently enrolled fulltime in school, not due to service-connected disability, but due to the pursuit of education.

Therefore, the Board finds that the preponderance of the evidence in this case weighs against a finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Accordingly, a TDIU must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for a low back disability, prior to December 31, 2013, is denied

Entitlement to a rating of 20 percent, but not higher, as of December 31, 2013, for a low back disability is granted.

Entitlement to a TDIU is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


